Title: To Thomas Jefferson from Catesby Jones, 27 November 1824
From: Jones, Catesby
To: Jefferson, Thomas

Dr Sir,  Gloucester Ct House Novr 27th 1824I am guardian to a youth that I wish to receive his education at the University of Virginia. He has read through latin—and in greek the New Testament & Græca Minora—.—Some progress in arithmetic—geography &C—.—He is a youth of good capacity & wishes (at this time) to be a Physician—So that, as I wish to indulge him in this respect, in giving him a general education that might be attended to &C—Be pleased to inform me immediately whether he can be ricd & the terms of board & tuition &CRespectfullyCatesby JonesP.S.This young man will 17 next FebruaryC. J.